DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9-10, 12, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 has been amended to recite “cause the splicer to splice the first advertisement content, with the second advertisement content nested within it, into the plurality of sequential frames so as to divide frames of the first advertisement content into temporally non-contiguous portions.”  The “cause the splicer to splice … so as to” language in this limitation suggests that splicing the first advertisement into the video content is the act that causes frames of the first advertisement to be divided “into temporally non-contiguous portions.”  This is not supported by the written description, which only describes that such frame division is caused by nesting the 2nd advertisement into the 1st.  
Claim 22 recites similar subject matter and is rejected for reasons described above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7, 9-10, 12, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As described in the 35 U.S.C. 112(a) rejection above, claims 21 and 22 have been amended to recite subject matter that is not described in the specification.  These claims and their dependents are further rejected as being indefinite due to these unsupported limitations.  In particular, it is not clear how the act of splicing the first advertisement content into the video causes frames of the first advertisement to be divided into non-contiguous portions.  Because the specification provides no guidance on the interpretation of this limitation, its scope cannot be determined accurately.

Claim Interpretation
Due to uncertainty in claim scope, the claims as currently presented cannot be properly examined against the prior art.  See MPEP 2173.06 II and In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  
As an alternative to forgoing analysis of the claims in light of the prior art, as directed in MPEP 2173.06 II, an assumption of intended claim scope will be made for purposes of examination.  While making such an assumption runs counter to the guidance provided in Steele, it is done here as a courtesy to Applicant and in the interest of compact prosecution.  For examination against the prior art, it will be assumed that the claims recite “cause the splicer to splice the first advertisement content, with the second advertisement content nested within it, into the plurality of sequential frames wherein nesting the second advertisement content in the first advertisement content divides frames of the first advertisement content into temporally non-contiguous portions.”
This language is suggested as an amendment to overcome the 35 U.S.C. 112(a) and 112(b) rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-10, 12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA - reference is made to US Pub No. 20190349615) in view of Weerasinghe, US 20110307919.

As to claim 21 AAPA discloses a processing device that communicates with an encoder (Fig. 2: 210), a splicer (Fig. 2: 208), and at least one database (Fig. 1: 106) storing a plurality of advertisements ([0018], [0031]-[0032]), the encoder outputting a plurality of sequential frames of video content ([0037]) including at least one advertising opportunity within the video content ([0026]), the processing device configured to: 
receive an advertising opportunity from the encoder, the advertising opportunity spanning a plurality of said sequential frames ([0026]); 
based on the received advertising opportunity, retrieve first advertisement content from the at least one database, the first advertisement content spanning a first time slot between a first start time and a first end time ([0026]-[0031]); and
and cause the splicer to splice the first advertisement content into the video content ([0035]-[0037]).
AAPA fails to disclose: use information in the retrieved first advertisement content to selectively retrieve second advertisement content from the at least one database, and to associate the second advertisement content with a second time slot between a second start time and a second end time, the second time slot nested within the first time slot of the first advertisement content; and cause the splicer to splice the first advertisement content, with the second advertisement content nested within it, into the plurality of sequential frames wherein nesting the second advertisement content in the first advertisement content ] divides frames of the first advertisement content into temporally non-contiguous portions.  
However, in an analogous art, Weerasinghe discloses: use information in the retrieved first advertisement content to selectively retrieve second advertisement content from the at least one database, and to associate the second advertisement content with a second time slot between a second start time and a second end time, the second time slot nested within the first time slot of the first advertisement content; and cause the splicer to splice the first advertisement content, with the second advertisement content nested within it, into the plurality of sequential frames wherein nesting the second advertisement content in the first advertisement content ] divides frames of the first advertisement content into temporally non-contiguous portions ([0038], [0044], Fig. 4 – an Ad Descriptor file (described as a part of the advertisement) indicates temporal segments of a main advertisement to be replaced with substitution video clips, resulting in a nested advertisement.  Because portions of the main ad are replaced, this nesting results in division of the main ad into temporally non-contiguous portions.  The nested ad is spliced into video content by Ad Splicer 460).  
It would have been obvious to a skilled artisan at the time the invention was effectively filed to modify the splicer of AAPA with the teachings of Weerasinghe.  The motivation for this modification would have been to provide changing advertisement content to better retain user interest (see Weerasinghe [0030]).

As to claim 22 see rejection of claim 21.  Weerasinghe further discloses that the second time slot is nested at a location specified in the first advertisement content ([0038] and [0044] – the ad descriptor file, described as a component of the first advertisement content, specifies nesting locations).

As to claim 2 AAPA discloses an encoder operable to encode output data from the splicer (Fig. 2: 210).  

As to claim 3 AAPA discloses that the encoder is operable to encode the output data as an MPEG transport stream ([0037]).  

As to claim 5 AAPA discloses that the encoder is operable to encode the output data as an adaptive bitrate linear stream ([0037]).  

Claims 4, 6, and 7 recite that the processing device and splicer are a unitary device.  The combination of AAPA and Weerasinghe fails to explicitly disclose this.  However, official notice is taken that, at the time the invention was effectively filed, this was well known in the art.  For example, it was widely practiced to implement the various processing components of a video server as a unitary device such as a processor, where individual components or modules are carried out in software.  Therefore it would have been obvious to the skilled artisan at the time the invention was effectively filed to modify the system of AAPA and Weerasinghe by implementing the individual components as software modules carried out by a unitary processor, as recited in claims 4, 6, and 7.  The rationale for this modification would have been to simplify implementation of the system.

As to claims 9-10 and 12 see rejection of claims 2-3 and 5, respectively.  Claim 8 is rejected under the same grounds as claim 1, and the subject matter of claims 9-14 corresponds to that recited in claims 2-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423